                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JANET GODINEZ, on behalf of herself
and as administrator of the estate of
her brother, HERIBERTO GODINEZ,
Deceased,                                       Case No. 16-cv-07344

Plaintiff,                                      Judge Mary M. Rowland

v.

THE CITY OF CHICAGO, et al.,

Defendants.

                     MEMORANDUM OPINION AND ORDER

     Plaintiff Janet Godinez filed this action against Defendant City of Chicago (“the

City”) and individually named Defendant Police Officers for conduct, she alleges,

resulted in the death of her 26-year-old brother Heriberto Godinez on July 20, 2015.

Plaintiff asserts excessive force, failure to intervene, supervisory liability and

conspiracy claims under 42 U.S.C. § 1983 as well as a Monell policy claim and Illinois

state law claims for wrongful death, battery, and intentional infliction of emotional

distress. The City moves for summary judgment on Plaintiff’s Illinois wrongful death

claim and the Monell policy claim (Counts V and VI). For the reasons stated below,

the Court denies the City’s motion for summary judgment [279] as to these claims.




                                                                                    1
                      SUMMARY JUDGMENT STANDARD

   Summary judgment is proper where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A genuine dispute as to any material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law controls which facts are

material. Id.

   The party seeking summary judgment has the burden of establishing that there

is no genuine dispute as to any material fact. See Celotex, 477 U.S. at 323 (1986).

After a “properly supported motion for summary judgment is made, the adverse party

must set forth specific facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 250 (quotation omitted). Construing the evidence and facts supported by

the record in favor of the non-moving party, the Court gives the non-moving party

“the benefit of reasonable inferences from the evidence, but not speculative inferences

in [its] favor.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016) (internal

citations omitted). “The controlling question is whether a reasonable trier of fact

could find in favor of the non-moving party on the evidence submitted in support of

and opposition to the motion for summary judgment.” Id. (citation omitted).




                                                                                       2
                                     ANALYSIS

   I.     Illinois Wrongful Death Claim

   Under the Illinois Wrongful Death Act, 740 ILCS 180/1, a decedent’s estate may

bring a suit against a party “whose alleged ‘wrongful act, neglect or default’ caused

the death.” Paredes v. Cook Cty., No. 15 C 3644, 2018 WL 4955865, at *3 (N.D. Ill.

Oct. 12, 2018) (quoting 740 ILCS 180/1). A plaintiff must prove causation in order to

prevail on a wrongful death claim. Id. “Proximate cause is a question of fact for the

jury unless there is no material issue regarding the matter or only one conclusion is

clearly evident.” Williams v. Univ. of Chicago Hosps., 179 Ill. 2d 80, 88–89, 688 N.E.2d

130, 134 (1997).

   The City moves for summary judgment against Plaintiff on the wrongful death

claim because “Plaintiff cannot produce admissible evidence from which a jury could

reasonably find that Godinez’s death was caused by the actions of police officers.”

(Dkt. 280 at 4). Defendants argue that because Plaintiff’s retained cause of death

experts, forensic pathologist Michael Baden, M.D., and neuropathologist, Jan

Leestma, M.D., should be barred, Plaintiff cannot meet the essential element of

causation.

   Concurrently with the instant motion, the City filed motions to exclude the

testimony of Drs. Leestma and Baden. For the reasons described in separate rulings,

(Dkts. 400 & 401), the Court will allow both Drs. Leestma and Baden to testify as to

cause of death. The Court found those experts qualified to opine as to the cause of

death, that their methodology is sound, and that their testimony will be helpful to



                                                                                      3
the jury. The weight to be given to the doctors’ conclusions are questions for the jury

to decide and can be tested on cross-examination at trial. Gayton v. McCoy, 593 F.3d

610, 619 (7th Cir. 2010) (“[W]hether the cause put forth by a qualified expert actually

proximately caused the injury at issue is a question for the jury at trial; a district

court should only evaluate whether an expert's conclusion on causation was reasoned

and based on a reliable methodology.”); Daubert v. Merrell Dow Pharms., 509 U.S.

579, 596 (1993) (“Vigorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.”).

   Because the Court will allow the testimony of Drs. Leestma and Baden as

qualified and reliable experts, this case presents the classic “battle of the experts” on

the cause of death issue. Defendants will present expert testimony from forensic

pathologists that the cause of Mr. Godinez’s death was alcohol and cocaine

intoxication, (dkt. 280 at 4) (citing Def. SOF ¶¶44, 57); whereas, Plaintiffs’ experts

will testify that the cause of death was positional asphyxia and spinal cord injury

caused by Defendant Officers’ use of force. (Dkt. 344 at 4–6) (citing Pl. SOAF ¶¶8, 11,

13–14). It is not for this Court to make credibility determinations on the expert

opinions on summary judgment. Manjarrez v. Georgia-Pac. LLC, No. 12 C 1257, 2013

WL 3754861, at *5 (N.D. Ill. July 16, 2013). This “battle of the experts” creates a

genuine issue of material fact. Chamberlain Grp., Inc. v. Lear Corp., 756 F.Supp.2d

938, 951 (N.D.Ill.2010) (“It is indeed true that a ‘battle of the experts' can preclude

summary judgment”). Given the conflicting expert testimony, and drawing all



                                                                                       4
reasonable inferences against the moving party, the Court finds the issue of causation

to be appropriately left to the trier of fact and denies summary judgment as to the

wrongful death claim. 1

    II.      Monell Claim

          A. Monell Standard

    A municipality can be liable under 42 U.S.C. § 1983 for a constitutional violation.

Monell v. Dep't of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018 (1978). Liability arises

“only where the municipality itself causes the constitutional violation at issue.” City

of Canton, Ohio v. Harris, 489 U.S. 378, 385, 109 S. Ct. 1197 (1989) (emphasis in

original). Therefore under Monell, the “critical question” is whether a municipal

policy or custom “gave rise to the harm (that is, caused it), or if instead the harm

resulted from the acts of the entity’s agents.” Glisson v. Ind. Dep't of Corr., 849 F.3d

372, 379 (7th Cir. 2017).

    To establish § 1983 municipal liability, a plaintiff must show “(1) he suffered a

deprivation of a federal right; (2) as a result of either an express municipal policy,

widespread custom, or deliberate act of a decision-maker with final policy-making

authority for the City; which (3) was the proximate cause of his injury.” Ovadal v.

City of Madison, Wisconsin, 416 F.3d 531, 535 (7th Cir. 2005). The second element

may take one of three forms: “(1) an express policy that would cause a constitutional


1The City also requests to be dismissed from any excessive force, failure to intervene,
conspiracy, supervisory liability or survival claims based on lack of evidence of causation.
(Dkt. 280 at 9). That argument is rejected for the reasons already stated. In addition, this
Court’s ruling on Defendant Officers’ motion for summary judgment, entered with this
opinion, denies Defendant Officer’s motion on these claims except the conspiracy claim. The
conspiracy claim is dismissed with prejudice.
                                                                                           5
deprivation if enforced; (2) a common practice that is so widespread and well-settled

that it constitutes a custom or usage with the force of law even though it is not

authorized by written law or express policy; or (3) an allegation that a person with

final policy-making authority caused a constitutional injury.” Rossi v. City of Chi.,

790 F.3d 729, 737 (7th Cir. 2015). There are “no bright-line rules defining a

widespread custom or practice.” Thomas v. Cook Cty. Sheriff's Dep't, 604 F.3d 293,

303 (7th Cir. 2010) (internal quotations omitted). An unconstitutional policy can

include implicit policies or a gap in expressed policies. Daniel v. Cook Cty., 833 F.3d

728, 734 (7th Cir. 2016) (citations omitted). A plaintiff must prove “a true municipal

policy at issue, not a random event.” See Calhoun v. Ramsey, 408 F.3d 375, 380 (7th

Cir. 2005).

      B. Parties’ Arguments

   In its motion, the City argues that it should prevail as a matter of law on the

Monell claim because Plaintiff cannot show that her brother’s death was the result of

any widespread unconstitutional custom or practice by the City. (Dkt. 280). The City

contends that all of Plaintiff’s Monell evidence relates to solely the in-custody death

of Godinez, and a single incident does not establish a widespread practice or policy.

The City further argues that the investigative files it produced do not show any de

facto unconstitutional policy.

   Plaintiff responds that a jury should decide the Monell claim. She argues that the

City is liable under Monell because it was deliberately indifferent to the Chicago

Police Department’s (CPD) widespread pattern and practice of (1) using excessive



                                                                                     6
force; (2) failing to adequately train officers on restraint techniques; (3) failing to

maintain video and audio recording equipment and recordings; (4) permitting a code

of silence to exist within CPD; and (5) failing to hold police officers accountable for

misconduct. (Dkt. 344 at 12); see also Second Amended Complaint (SAC), (Dkt. 159

¶¶34–48).

   To show a genuine issue of material fact exists, Plaintiff relies on the following

evidence: (1) the 2017 Department of Justice Report (DOJ Report); (2) April 2016

Police Accountability Task Force Report (PATF Report); (3) statements by former

Mayor Rahm Emanuel and Superintendent Eddie Johnson; (4) Charles Drago’s

expert report; (5) other cases involving death by positional asphyxia; and (6) the

officers’ testimony in this case.

      C. The DOJ and PATF Reports

   As an initial matter, the City did not object to the admissibility of the DOJ Report

as hearsay in its motion for summary judgment, only in its reply brief. The City only

argued that the DOJ and PATF Reports were not related to this case. (Dkt. 280 at

12). The City’s hearsay argument is waived. See Wagner v. Teva Pharm. USA, Inc.,

840 F.3d 355, 360 (7th Cir. 2016) (arguments raised for the first time in a reply brief

are waived). Even so, the Court finds the DOJ Report to be admissible evidence as an

exception to the hearsay rule.

   Federal Rule of Evidence 803(8)(A)(iii) provides an exception to the rule against

hearsay for "[a] record or statement of a public office if it sets out…in a civil case…

factual findings from a legally authorized investigation." Fed. R. Evid. 803(8)(A)(iii).



                                                                                      7
See Daniel, 833 F.3d at 740 (“These findings can take the form of an evaluative report

containing both opinions and conclusions.”). The party opposing the admission of the

evidence has the burden to show that "the source of information or other

circumstances indicate a lack of trustworthiness." Fed. R. Evid. 803(8)(B).

   At least three other courts in this district have found this DOJ Report to be

admissible. See First Midwest Bank v. City of Chi., 337 F. Supp. 3d 749, 778 (N.D. Ill.

2018) (“The Court thus again finds the [DOJ Report] which, much like the PATF

report, consists of directly-relevant subject material, a close enough fit to the issues

at bar in the case to fall within 803(8).”); Estate of Loury v. City of Chi., 2019 U.S.

Dist. LEXIS 38029, at *3 (N.D. Ill. Mar. 11, 2019) (DOJ Report admissible); Simmons

v. City of Chi., 2017 U.S. Dist. LEXIS 137395, at *25 (N.D. Ill. Aug. 28, 2017) (same).

The court in Estate of Loury addressed the similar lack of trustworthiness arguments

raised here by the City. (Dkt. 379 at 14-15). This Court agrees with the analysis in

Estate of Loury and finds the reasons the City offers to undermine the

trustworthiness of the DOJ Report to be unconvincing.

   Therefore the DOJ Report is admissible. It is also relevant evidence raising a

genuine issue of material fact about whether the City was aware of and deliberately

indifferent to widespread customs and practices at the CPD that permitted the

alleged unconstitutional and wrongful conduct in this case. The DOJ Report is timely,

since the incident in this case occurred in July 2015, and the report studied a time

period of January 2011 through April 2016.




                                                                                      8
   The City contends that the statements Plaintiff relies on in the DOJ Report do not

“discuss the restraint techniques that are the subject of her municipal liability claim

here.” (Dkt. 379 at 13). Plaintiff relies on the DOJ Report for its discussion and

conclusions about excessive force, deficient investigative and accountability systems,

and a culture of cover-up and code of silence. Plaintiff specifically cites, for example,

the report’s conclusion that the “use of unreasonable force to quickly resolve non-

violent encounters is a recurrent issue at CPD.” (DOJ Report, Dkt. 354-16, Exh. P).

These are all subjects of her allegations that the police officers in this case acted as

they did because the CPD’s practice and policy, condoned by the City, made them

believe they would not be investigated or disciplined for using excessive force. The

DOJ Report does not discuss the specific restraint techniques in this case but that

does not bar Plaintiff from relying on the report as evidence of a genuine issue of

material fact related to her Monell claim.

   Plaintiff also relies on the PATF Report’s statements about the CPD’s code of

silence and deficiencies in the IPRA process. The City argues that the PATF Report

is not relevant to this case, but did not object to its admissibility. For the same reasons

the Court finds the DOJ Report relevant to Plaintiff’s Monell claim, the PATF Report

is also relevant. See LaPorta v. City of Chi., 277 F. Supp. 3d 969, 989 (N.D. Ill. 2017)

(considering PATF report on summary judgment and explaining that “the contents of

the City-commissioned PATF report constitute admissions of a party opponent under

Fed. R. Evid. 801(d)(2)(D), [and the] hearsay contents of the PATF and DOJ reports

are admissible” under Rule 803(8)(A)(iii)).



                                                                                         9
      D. Public Officials’ Statements

   Plaintiff argues that statements by then-Mayor Rahm Emmanuel and Police

Superintendent Johnson are admissions about the existence of the code of silence.

Plaintiff points to statements such as the former Mayor’s statement, five months after

Godinez’s death, that he was looking for a new CPD leader to address a problem

“sometimes referred to as the Thin Blue Line. Other times it is referred to as the code

of silence. It is the tendency to ignore, deny or in some cases cover-up the bad actions

of a colleague or colleagues…” Pl’s. SOF ¶53. The City argues that these officials’

statements “are evidence that the City was continuously striving to do better.” The

Court agrees with Plaintiff that these statements are evidence showing that

judgment as a matter of law in favor of the City at this stage is not appropriate. See

Cazares v. Frugoli, 2017 U.S. Dist. LEXIS 49938, at *58 (N.D. Ill. Mar. 31, 2017) (“the

Mayor's acknowledgement of the existence of a code of silence, along with the findings

of the City's PATF and the DOJ's report, provide further, significant evidence

regarding the existence of a code of silence within the CPD”); see also LaPorta, 277 F.

Supp. 3d at 989.

      E. Expert Charles Drago

   Plaintiff proffers police procedures expert Charles Drago to support her case that

there is sufficient evidence to overcome summary judgment on her Monell claim.

(Dkts. 281-43, Exh. 43 and 281-44, Exh. 44). As an initial matter, the Court agrees

with the City that to the extent Drago opines on the cause of Godinez’s death, that

opinion should be disregarded. (Dkt. 379 at 10). However, Plaintiff’s arguments rely



                                                                                     10
on Drago’s opinions about police restraint techniques and training including as they

relate to positional asphyxia, use of force generally and by the officers in this case,

and CPD’s customs and practices as they relate to this case. In his supplementary

report Drago opines, for example, that “The City of Chicago through the Chicago

Police Department failed to provide adequate and proper supervision of their police

officers in use of force and otherwise” and “The City of Chicago through the Chicago

Police Department failed to train their police officers in the proper use of the vascular

neck restraint (Carotid Compression).”

   The Court does not read Drago’s opinions as dependent on one account of

Godinez’s cause of death. He certainly refers to and opines on positional asphyxia.

But he reaches opinions, for example that lack of training and proper supervision

caused the officers to use unreasonable of force by standing on Godinez’s neck, based

on his review of the video, CPD documents, officers’ testimony and other evidence in

the case. Therefore Drago’s reports are additional evidence supporting Plaintiff’s

argument that the Monell question cannot be resolved on summary judgment. See

LaPorta, 277 F. Supp. 3d at 988 (evidence including expert testimony “suffices to

create a jury question on whether the code of silence was at work during the

investigation into the LaPorta shooting.”).

      F. Officer Testimony and Training Materials

   Both parties rely on the officers’ deposition testimony as support for their

arguments that the officers were or were not properly trained in restraint techniques

and use of force. Similarly, both parties rely on the 1995 CPD training bulletin on



                                                                                      11
positional asphyxia as support for their positions. (Dkt. 345-8. Exh. H). Drawing

reasonable inferences in favor of Plaintiff based on these testimonies, the training

bulletin, and other evidence in the case, there is a triable issue about whether the

CPD had a custom or practice of failing to implement training related to use of force

and restraint techniques that cut off a detainee’s breathing. See City of Canton, 489

U.S. at 390 (“it may happen that in light of the duties assigned to specific officers or

employees the need for more or different training is so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the policymakers of

the city can reasonably be said to have been deliberately indifferent to the need.”).

   However the Court will not otherwise make determinations about the officers’

credibility or decide how much weight to give to the 1995 CPD training bulletin. See

Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003).

      G. Moving Force

   To establish the causal link between the municipal policy and alleged

constitutional deprivation, a plaintiff must “demonstrate that, through its deliberate

conduct, the municipality was the ‘moving force’ behind the injury alleged.” Bd. of the

Cty. Comm’rs v. Brown, 520 U.S. 397, 404, 117 S. Ct. 1382, 1388 (1997) (emphasis in

original). The City argues that it cannot be the “moving force” behind the alleged

constitutional injury because there is no evidence the police officers caused Godinez’s

death, and summary judgment should be granted for that reason alone. (Dkt. 280 at

15). But Plaintiff has offered evidence of causation in the form of expert testimony. It




                                                                                        12
will be up to the jury to weigh the expert testimony, but the Plaintiff has offered

enough evidence about causation to survive summary judgment.

    To further argue that the City was deliberately indifferent to the dangers of

positional asphyxia, Plaintiff asserts that “the City has been on notice of the dangers

presented by the kind of force and restraint techniques Defendant Officers used on

Godinez” since the late 1980s or early 1990s. (Dkt. 344 at 16). Plaintiff cites a number

of other cases such as Animashaun v. O'Donnell, 1994 U.S. Dist. LEXIS 17339 (N.D.

Ill. Dec. 5, 1994). The City responds that these cases are “from a bygone era” and are

hearsay. 2 The Court agrees with Plaintiff that these cases, along with other evidence

such as the 1995 training bulletin give rise to the reasonable inference that the City

had notice—in other words, that the City was aware of and deliberately indifferent to

uses of improper restraint techniques. 3

    The City also contends the Court should not consider evidence before January

2012 because that was the discovery period that was set for the City’s production of

certain investigative files. But that was a discovery time frame for a certain

production, not a limit on the evidence Plaintiff could use to show pattern and practice

under Monell for purposes of summary judgment. 4



2 The City also argues that Plaintiff did not disclose these cases in response to contention
interrogatories. However the Court can take judicial notice of other court decisions. See
Parungao v. Cmty. Health Sys., 858 F.3d 452, 457 (7th Cir. 2017).

3Of course this finding is different from a finding of admissibility for trial. See e.g.
Simmons, 2017 U.S. Dist. LEXIS 137395 at *23-24.

4The Court does not agree with Plaintiff, however, that the “empty chair” problem is a
reason to deny summary judgment. Plaintiff has not cited any case law for the proposition
that this is a concern in a Monell case.
                                                                                               13
   The City makes three other arguments in support of summary judgment. First,

the City argues that an investigation was done in this case, making the Plainitff’s

Monell theory based on inadequate investigations a moot point. That oversimplifies

Plaintiff’s theory. It also looks at the theory from the wrong vantage point—the

question is about what culture the officers were operating under and what they

believed would happen as a result of their conduct on the night of July 20, 2015.

Second, the City argues that there is no constitutional right to having police maintain

video and audio recording equipment and recordings. But Plaintiff’s theory is that

the expectation that recording equipment would malfunction or not be used is one

aspect of the lack of accountability officers expected because of CPD policies and

practices which therefore led to them allegedly using unreasonable force on detainees

like Godinez.

   Third, the City contends that Plaintiff’s evidence is limited only to her brother’s

death. As the City concedes, “[n]o bright-line rule dictates how frequently conduct

must occur.” (Dkt. 280 at 10). See Thomas, 604 F.3d at 303; Glisson, 849 F.3d at 382

(“There is no magic number of injuries that must occur before its failure to act can be

considered deliberately indifferent.”). The City stresses that the investigative files for

a three-year period it produced do not contain evidence of similar incidences. Plaintiff

does not respond to that argument. The weight and conclusions to be drawn from the

investigative files, to the extent they are deemed admissible, are questions for the

jury.




                                                                                       14
   Nevertheless, while a plaintiff must show evidence of systemic deficiencies, she

need not “present evidence that these systemic failings affected other specific

inmates.” Daniel, 833 F.3d at 735 (emphasis added). In other words, even if Plaintiff

has not pointed to particular deaths similar to Godinez’s, Plaintiff has pointed to a

variety of evidence, in the form of the DOJ and PATF Reports, public officials’

statements, expert testimony, other lawsuits, and evidence about CPD training and

accountability that create a genuine issue of fact about the casual link between

Godinez’s death and CPD practices and the City’s Monell liability. That is enough to

survive summary judgment. “Where the ‘causal link is not too tenuous, the question

whether the municipal policy or custom proximately caused the constitutional

infringement should be left to the jury.’” Estate of Loury, 2019 U.S. Dist. LEXIS

38029, at *23 (quoting LaPorta, 277 F. Supp. 3d at 991). “[A] plaintiff need only

produce evidence sufficient to potentially persuade any reasonable jury.” Blasius v.

Angel Auto., Inc., 839 F.3d 639, 648 (7th Cir. 2016) (emphasis in original) (citing

Anderson, 447 U.S. at 248).

   III.   Conclusion

   For the stated reasons, the Court denies the City’s summary judgment motion

[279] as to the Illinois wrongful death and Monell policy claims.




                                                                                  15
                          E N T E R:


Dated: October 30, 2019

                          MARY M. ROWLAND
                          United States District Judge




                                                         16
